 


109 HR 4212 IH: Advancing FASD Research, Prevention, and Services Act
U.S. House of Representatives
2005-11-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4212 
IN THE HOUSE OF REPRESENTATIVES 
 
November 2, 2005 
Mr. Pallone (for himself and Mr. Ramstad) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Public Health Service Act to reauthorize and extend the Fetal Alcohol Syndrome prevention and services program, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Advancing FASD Research, Prevention, and Services Act. 
2.FindingsCongress makes the following findings: 
(1)Fetal Alcohol Spectrum Disorders are the spectrum of serious, life-long disorders caused by prenatal exposure to alcohol, which include Fetal Alcohol Syndrome, Alcohol-Related Neurodevelopmental Disorder, and Alcohol-Related Birth Defects. 
(2)In the decades that have passed since Fetal Alcohol Syndrome was first recognized in the United States, this fully preventable condition has continued to affect American children and families. 
(3)Prenatal alcohol exposure can cause brain damage that produces cognitive and behavioral impairments. Prenatal alcohol exposure can cause mental retardation or low IQ and difficulties with learning, memory, attention, and problem-solving. It can also create problems with mental health and social interactions. 
(4)Prenatal alcohol exposure also can cause growth retardation, birth defects involving the heart, kidney, vision and hearing, and a characteristic pattern of facial abnormalities. 
(5)About 13 percent of women report using alcohol during pregnancy even though there is no known safe level of alcohol consumption during pregnancy. 
(6)Estimates of individuals with Fetal Alcohol Syndrome vary but are estimated to be between 0.5 and 2.0 per 1,000 births. The prevalence rate is considerably higher for all Fetal Alcohol Spectrum Disorders: about 10 out of 1,000 births (1 percent of births). 
(7)Prevalence of Fetal Alcohol Spectrum Disorders can be even higher in certain populations, such as Native Americans, and in certain areas, such as those characterized by low socioeconomic status. 
(8)Fetal Alcohol Spectrum Disorders pose extraordinary financial costs to the Nation, including the cost of specialized health care, education, foster care, incarceration, job training, and general support services for individuals affected by Fetal Alcohol Spectrum Disorders. 
(9)Lifetime health costs for an individual with Fetal Alcohol Syndrome average $860,000, and can run as high as $4,200,000. The direct and indirect economic costs of Fetal Alcohol Syndrome in the United States were $5,400,000,000 in 2003. Total economic costs would be even higher for all Fetal Alcohol Spectrum Disorders. 
(10)There is a great need for research, surveillance, prevention, treatment, and support services for individuals with Fetal Alcohol Spectrum Disorders and their families. 
3.Programs for Fetal Alcohol Spectrum DisordersSection 399H of the Public Health Service Act (48 U.S.C. 280f) is amended— 
(1)by striking the section heading and inserting the following: 
 
399H.Programs for Fetal Alcohol Spectrum Disorders; 
(2)by redesignating subsections (a) through (d) as subsections (h) through (k), respectively; 
(3)by inserting after the section heading, the following: 
 
(a)Research on FAS and related disorders 
(1)In generalThe Secretary, acting through the Director of the National Institutes of Health and in coordination with the Interagency Coordinating Committee on Fetal Alcohol Syndrome, shall— 
(A)establish a research agenda for Fetal Alcohol Spectrum Disorders; and 
(B)award grants, contracts, or cooperative agreements to public or private nonprofit entities to pay all or part of carrying out research under such agenda. 
(2)Types of researchIn carrying out paragraph (1), the Secretary, acting through the Director of the National Institute of Alcohol Abuse and Alcoholism, shall conduct national and international research in coordination with other Federal agencies that includes— 
(A)the identification of the mechanisms that produce the cognitive and behavioral problems associated with fetal alcohol exposure; 
(B)the development of a neurocognitive phenotype for Fetal Alcohol Syndrome and Alcohol-Related Neurodevelopmental Disorder; 
(C)the identification of biological markers that can be used to indicate fetal alcohol exposure; 
(D)the identification of fetal and maternal risk factors that increase susceptibility to Fetal Alcohol Spectrum Disorders; 
(E)the investigation of behavioral and pharmacotherapies for alcohol-dependent women to determine new approaches for sustaining recovery; 
(F)the development of scientific-based therapeutic interventions for individuals with Fetal Alcohol Spectrum Disorders; 
(G)the development of screening instruments to identify women who consume alcohol during pregnancy and the development of standards for measuring, reporting, and analyzing alcohol consumption patterns in pregnant women; and 
(H)other research that the Director determines to be appropriate. 
(3)StudyThe Secretary, acting through the Director of the National Institute of Mental Health, shall— 
(A)conduct a study on the behavioral disorders that may be associated with prenatal alcohol exposure; 
(B)not later than 1 year after the date of enactment of the Advancing FASD Research, Prevention, and Services Act, submit to Congress a report on the appropriateness of characterizing Fetal Alcohol Spectrum Disorders and their secondary behavioral disorders as mental health disorders; and 
(C)conduct additional research on the epidemiology of behavior disorders associated with Fetal Alcohol Spectrum Disorders in collaboration with the Centers for Disease Control and Prevention. 
(4)Authorization of appropriationsThere are authorized to be appropriated to carry out this subsection, such sums as may be necessary for each of fiscal years 2006 through 2010. 
(b)Surveillance, identification, and prevention activities 
(1)In generalThe Secretary, acting through the Director of the National Center on Birth Defects and Developmental Disabilities, shall facilitate surveillance, identification, and prevention of Fetal Alcohol Spectrum Disorders as provided for in this subsection. 
(2)Surveillance, identification, and preventionIn carrying out this subsection, the Secretary shall— 
(A)develop and implement a uniform surveillance case definition for Fetal Alcohol Syndrome and a uniform surveillance case definition for Alcohol Related Neurodevelopmental Disorder; 
(B)develop a comprehensive screening process for Fetal Alcohol Spectrum Disorders that covers different age, race, and ethnic groups and is based on the uniform surveillance case definitions developed under subparagraph (A); 
(C)disseminate and provide the necessary training and support for the screening process developed under subparagraph (B) to— 
(i)hospitals, community health centers, outpatient programs, and other appropriate health care providers; 
(ii)incarceration and detainment facilities; 
(iii)primary and secondary schools; 
(iv)social work and child welfare offices; 
(v)foster care providers and adoption agencies; 
(vi)State offices and others providing services to individuals with disabilities; and 
(vii)other entities that the Secretary determines to be appropriate; 
(D)conduct activities related to risk factor surveillance including the annual monitoring and reporting of alcohol consumption among pregnant women and women of child bearing age; and 
(E)conduct applied public health prevention research and implement strategies for reducing alcohol-exposed pregnancies in women at high risk for alcohol-exposed pregnancies. 
(3)Authorization of appropriationThere are authorized to be appropriated to carry out this subsection, such sums as may be necessary for each of fiscal years 2006 through 2010. 
(c)Building state FASD systems 
(1)In generalThe Secretary, acting through the Administrator of the Substance Abuse and Mental Health Services Administration, shall award grants, contracts, or cooperative agreements to States for the purpose of establishing or expanding statewide programs of surveillance, prevention, and treatment of individuals with Fetal Alcohol Spectrum Disorders. 
(2)EligibilityTo be eligible to receive a grant, contract, or cooperative agreement under paragraph (1) a State shall— 
(A)prepare and submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may reasonably require; 
(B)develop and implement a statewide strategic plan for preventing and treating Fetal Alcohol Spectrum Disorders; 
(C)consult with public and private non-profit entities with relevant expertise on Fetal Alcohol Spectrum Disorders within the State, including— 
(i)parent-led groups and other organizations that support and advocate for individuals with Fetal Alcohol Spectrum Disorders; and 
(ii)Indian tribes and tribal organizations; and 
(D)designate an individual to serve as the coordinator of the State’s Fetal Alcohol Spectrum Disorders program. 
(3)Strategic planThe statewide strategic plan prepared under paragraph (2)(B) shall include— 
(A)the identification of existing State programs and systems that could be used to identify and treat individuals with Fetal Alcohol Spectrum Disorders and prevent alcohol consumption during pregnancy, such as— 
(i)programs for the developmentally disabled, the mentally ill, and individuals with alcohol dependency; 
(ii)primary and secondary educational systems; 
(iii)judicial systems for juveniles and adults; 
(iv)child welfare programs and social service programs; and 
(v)other programs or systems the State determines to be appropriate; 
(B)the identification of any barriers for individuals with Fetal Alcohol Spectrum Disorders or women at risk for alcohol consumption during pregnancy to access the programs identified under subparagraph (A); and 
(C)proposals to eliminate barriers to prevention and treatment programs and coordinate the activities of such programs. 
(4)Use of fundsAmounts received under a grant, contract, or cooperative agreement under paragraph (1) shall be used for one or more of the following activities: 
(A)Establishing a statewide surveillance system. 
(B)Collecting, analyzing and interpreting data. 
(C)Establishing a diagnostic center. 
(D)Developing, implementing, and evaluating population-based and targeted prevention programs for Fetal Alcohol Spectrum Disorders, including public awareness campaigns. 
(E)Referring individuals with Fetal Alcohol Spectrum Disorders to appropriate support services. 
(F)Developing and sharing best practices for the prevention, identification, and treatment of Fetal Alcohol Spectrum Disorders. 
(G)Providing training to health care providers on the prevention, identification, and treatment of Fetal Alcohol Spectrum Disorders. 
(H)Disseminating information about Fetal Alcohol Spectrum Disorders and the availability of support services to families of individuals with Fetal Alcohol Spectrum Disorders. 
(I)Other activities determined appropriate by the Secretary. 
(5)Multi-state programsThe Secretary shall permit the formation of multi-State Fetal Alcohol Spectrum Disorders programs under this subsection. 
(6)Other contracts and agreementsA State may carry out activities under paragraph (4) through contacts or cooperative agreements with public and private non-profit entities with a demonstrated expertise in Fetal Alcohol Spectrum Disorders. 
(7)Authorization of appropriationsThere are authorized to be appropriated to carry out this subsection, such sums as may be necessary for fiscal years 2006 through 2010. 
(d)Promoting community partnerships 
(1)In generalThe Secretary shall award grants, contracts, or cooperative agreements to eligible entities to enable such entities to establish, enhance, or improve community partnerships for the purpose of collaborating on common objectives and integrating the services available to individuals with Fetal Alcohol Spectrum Disorders, such as surveillance, prevention, treatment, and provision of support services. 
(2)Eligible entitiesTo be eligible to receive a grant, contract, or cooperative agreement under paragraph (1), an entity shall— 
(A)be a public or private nonprofit entity, including— 
(i)a health care provider or health professional; 
(ii)a primary or secondary school; 
(iii)a social work or child welfare office; 
(iv)an incarceration or detainment facility; 
(v)a parent-led group or other organization that supports and advocates for individuals with Fetal Alcohol Spectrum Disorders; 
(vi)an Indian tribe or tribal organization; 
(vii)any other entity the Secretary determines to be appropriate; or 
(viii)a consortium of any of the entities described in clauses (i) through (vii); and 
(B)prepare and submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may reasonably require, including assurances that the entity submitting the application does, at the time of application, or will, within a reasonable amount of time from the date of application, include substantive participation of a broad range of entities that work with or provide services for individuals with Fetal Alcohol Spectrum Disorders. 
(3)ActivitiesAn eligible entity shall use amounts received under a grant, contract, or cooperative agreement under this subsection shall carry out 1 or more of the following activities: 
(A)Identifying and integrating existing programs and services available in the community for individuals with Fetal Alcohol Spectrum Disorders. 
(B)Conducting a needs assessment to identify services that are not available in a community. 
(C)Developing and implementing community-based initiatives to prevent, diagnose, treat, and provide support services to individuals with Fetal Alcohol Spectrum Disorders. 
(D)Disseminating information about Fetal Alcohol Spectrum Disorders and the availability of support services. 
(E)Developing and implementing a community-wide public awareness and outreach campaign focusing on the dangers of drinking alcohol while pregnant. 
(F)Providing mentoring or other support to families of individuals with Fetal Alcohol Spectrum Disorders. 
(G)Other activities determined appropriate by the Secretary. 
(4)Authorization of appropriationThere are authorized to be appropriated to carry out this subsection, such sums as may be necessary for each of fiscal years 2006 through 2010. 
(e)Development of best practices 
(1)In generalThe Secretary, in coordination with the National Task Force on Fetal Alcohol Spectrum Disorders, shall award grants to States, Indian tribes and tribal organizations, and nongovernmental organizations for the establishment of pilot projects to identify and implement best practices for— 
(A)educating children with fetal alcohol spectrum disorders, including— 
(i)activities and programs designed specifically for the identification, treatment, and education of such children; and 
(ii)curricula development and credentialing of teachers, administrators, and social workers who implement such programs; 
(B)educating judges, attorneys, child advocates, law enforcement officers, prison wardens, alternative incarceration administrators, and incarceration officials on how to treat and support individuals suffering from Fetal Alcohol Spectrum Disorders within the criminal justice system, including— 
(i)programs designed specifically for the identification, treatment, and education of those with Fetal Alcohol Spectrum Disorders; and 
(ii)curricula development and credentialing within the justice system for individuals who implement such programs; and 
(C)educating adoption or foster care agency officials about available and necessary services for children with fetal alcohol spectrum disorders, including— 
(i)programs designed specifically for the identification, treatment, and education of those with Fetal Alcohol Spectrum Disorders; and 
(ii)education and training for potential parents of an adopted child with Fetal Alcohol Spectrum Disorders. 
(2)ApplicationTo be eligible for a grant under paragraph (1), an entity shall prepare and submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may reasonably require. 
(3)Authorization of appropriationsThere are authorized to be appropriated to carry out this subsection, such sums as may be necessary for each of fiscal years 2006 through 2010. 
(f)Transitional services 
(1)In generalThe Secretary shall award demonstration grants, contracts, and cooperative agreements to States, Indian tribes and tribal organizations, and nongovernmental organizations for the purpose of establishing integrated systems for providing transitional services for those affected by prenatal alcohol exposure and evaluating their effectiveness. 
(2)ApplicationTo be eligible for a grant, contract, or cooperative agreement under paragraph (1), an entity shall prepare and submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may reasonably require. 
(3)Allowable usesAn entity shall use amounts received under a grant, contract, or cooperative agreement under paragraph (1) to— 
(A)provide housing assistance to adults with Fetal Alcohol Spectrum Disorders; 
(B)provide vocational training and placement services for adults with Fetal Alcohol Spectrum Disorders; 
(C)provide medication monitoring services for adults with Fetal Alcohol Spectrum Disorders; and 
(D)provide training and support to organizations providing family services or mental health programs and other organizations that work with adults with Fetal Alcohol Spectrum Disorders. 
(4)Authorization of appropriationsThere are authorized to be appropriated to carry out this subsection, such sums as may be necessary for each of fiscal years 2006 through 2010. 
(g)Health center initiative 
(1)In generalThe Secretary, acting through the Administrator of the Health Resources and Services Administration, shall award grants to health centers acting in collaboration with States, Indian tribes, tribal organizations, and nongovernmental organizations, for the establishment of a 5-year demonstration program under the direction of the Interagency Coordinating Committee on Fetal Alcohol Syndrome to implement and evaluate a program to increase awareness and identification of Fetal Alcohol Spectrum Disorders in health centers and to refer affected individuals to appropriate support services. 
(2)ApplicationTo be eligible to receive a grant under paragraph (1), a health center shall prepare and submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may reasonably require. 
(3)ActivitiesA health center shall use amounts received under a grant under paragraph (1) to— 
(A)provide training for health care providers on identifying and educating women who are at risk for alcohol consumption during pregnancy; 
(B)provide training for health care providers on screening children for Fetal Alcohol Spectrum Disorders; 
(C)educate health care providers and other relevant health center workers on the support services available for those with Fetal Alcohol Spectrum Disorders and treatment services available for women at risk for alcohol consumption during pregnancy; and 
(D)implement a tracking system that can identify the rates of Fetal Alcohol Spectrum Disorders by racial, ethnic, and economic backgrounds. 
(4)Selection of participantsThe Administrator shall determine the number of health centers that will participate in the demonstration program under this subsection and shall select participants, to the extent practicable, that are located in different regions of the United States and that serve a racially and ethnically diverse population. 
(5)DefinitionFor purposes of this subsection, the term health center means a Federally qualified health center as defined in section 1861(aa)(4) of the Social Security Act. 
(6)Authorization of appropriationsThere are authorized to be appropriated to carry out this subsection, such sums as may be necessary for each of fiscal years 2006 through 2010. 
(7)Report to CongressNot later than 1 year after completion of the demonstration program under this subsection, the Administrator shall prepare and submit to Congress a report on the results of the demonstration program, including— 
(A)changes in the number of women screened for and identified as at risk for alcohol consumption during pregnancy; 
(B)changes in the number of individuals identified as having a Fetal Alcohol Spectrum Disorder; and 
(C)changes in the number of alcohol-consuming pregnant women and individuals with Fetal Alcohol Spectrum Disorders who were referred to appropriate services.; 
(4)in subsection (h)(1) (as so redesignated)— 
(A)in subparagraph (C), by striking and after the semicolon; 
(B)in subparagraph (D), by adding and after the semicolon; and 
(C)by adding at the end the following: 
 
(E)national public service announcements to raise public awareness of the risks associated with alcohol consumption during pregnancy with the purpose of reducing the prevalence of Fetal Alcohol Spectrum Disorders, that shall— 
(i)be conducted by relevant Federal agencies under the coordination of the Interagency Coordinating Committee on Fetal Alcohol Syndrome; 
(ii)be developed by the appropriate Federal agencies, as determined by the Interagency Coordinating Committee on Fetal Alcohol Syndrome taking into consideration the expertise and experience of other relevant Federal agencies, and shall test and evaluate the public service announcement’s effectiveness prior to broadcasting the announcements nationally; 
(iii)be broadcast through appropriate media outlets, including television or radio, in a manner intended to reach women at risk of alcohol consumption during pregnancy; and 
(iv)be measured prior to broadcast of the national public service announcements to provide baseline data that will be used to evaluate the effectiveness of the announcements.; and 
(5)in subsection (k) (as so redesignated)— 
(A)in paragraph (1), by striking National Task Force on Fetal Alcohol Syndrome and Fetal Alcohol Effect and inserting National Task Force on Fetal Alcohol Spectrum Disorders; 
(B)in paragraph (3)— 
(i)in subparagraph (B), by striking and after the semicolon; 
(ii)in subparagraph (C), by adding and after the semicolon; and 
(iii)by adding at the end the following: 
 
(D)develop, in collaboration with the Interagency Coordinating Committee on Fetal Alcohol Syndrome, a report that identifies and describes the 10 most important actions that must be taken to reduce prenatal alcohol exposure and all its adverse outcomes, and that shall— 
(i)describe the state of the current epidemiology of Fetal Alcohol Spectrum Disorders, risk factors, and successful approaches in policy and services that have reduced alcohol-exposed pregnancies and outcomes; 
(ii)identify innovative approaches that have worked in related areas such as tobacco control or HIV prevention that may provide models for Fetal Alcohol Spectrum Disorders prevention; 
(iii)recommend short-term and long-term action plans for achieving the Healthy 2010 Objectives for the United States, such as increasing abstinence from alcohol among pregnant women and reducing the occurrence of Fetal Alcohol Syndrome; and 
(iv)recommend in coordination with the National Institute on Mental Health whether Fetal Alcohol Syndrome and other prenatal alcohol disorders, or a subset of these disorders, should be included in the Diagnostic and Statistical Manual of Mental Disorders.; and 
(C)by striking Fetal Alcohol Syndrome and Fetal Alcohol Effect each place that such appears and inserting Fetal Alcohol Spectrum Disorders. 
4.Coordination among Federal entitiesPart O of title III of the Public Health Service Act (42 U.S.C. 280f et seq.) is amended by adding at the end the following: 
 
399K–1.Coordination among Federal entities 
(a)Interagency coordinating committee on fetal alcohol syndromeThe Secretary, acting through the Director of the National Institute on Alcohol Abuse and Alcoholism, shall provide for the continuation of the Interagency Coordinating Committee on Fetal Alcohol Syndrome so that such Committee may— 
(1)coordinate activities conducted by the Federal Government on Fetal Alcohol Spectrum Disorders, including convening meetings, establishing work groups, sharing information, and facilitating and promoting collaborative projects among Federal agencies; and 
(2)develop, in consultation with the National Task Force on Fetal Alcohol Spectrum Disorders, priority areas for years 2006 through 2010 to guide Federal programs and activities related to Fetal Alcohol Spectrum Disorders. 
(b)Coordination among federal entities 
(1)In generalThe Comptroller General of the United States shall evaluate and make recommendations regarding the appropriate roles and responsibilities of Federal entities with respect to programs and activities related to Fetal Alcohol Spectrum Disorders. 
(2)Covered entitiesThe Federal entities under paragraph (1) shall include entities within the National Institutes of Health, the Centers for Disease Control and Prevention, the Substance Abuse and Mental Health Services Administration, the Health Resources and Services Administration, the Indian Health Service, the Agency for Healthcare Research and Quality, the Interagency Coordinating Committee on Fetal Alcohol Syndrome, the National Task Force on Fetal Alcohol Spectrum Disorders, as well as the Office of Special Education and Rehabilitative Services in the Department of Education and the Office of Juvenile Justice and Delinquency Prevention in the Department of Justice. 
(3)EvaluationThe evaluation conducted by the Comptroller General under paragraph (1) shall include— 
(A)an assessment of the current roles and responsibilities of Federal entities with programs and activities related to Fetal Alcohol Spectrum Disorders; and 
(B)an assessment of whether there is duplication in programs and activities, conflicting roles and responsibilities, or lack of coordination among Federal entities. 
(4)RecommendationThe Comptroller General shall provide recommendations on the appropriate roles and responsibilities of the Federal entities described in paragraph (2) in order to maximize the effectiveness of Federal programs and activities related to Fetal Alcohol Spectrum Disorders. 
(5)CompletionNot later than 1 year after the date of enactment of the Advancing FASD Research, Prevention, and Services Act, the Comptroller General shall complete the evaluation and submit to Congress a report on the findings and recommendations made as a result of the evaluation.. 
5.Services for individuals with Fetal Alcohol SyndromeSection 519C(b) of the Public Health Service Act (42 U.S.C. 290bb–25c(b)) is amended— 
(1)in paragraph (11), by striking and after the semicolon; 
(2)by redesignating paragraph (12) as paragraph (15); and 
(3)by inserting after paragraph (11), the following: 
 
(12)provide respite care for caretakers of individuals with Fetal Alcohol Syndrome and other prenatal alcohol-related disorders; 
(13)recruit and train mentors for adolescents with Fetal Alcohol Syndrome and other prenatal alcohol-related disorders; 
(14)provide educational and supportive services to families of individuals with Fetal Alcohol Spectrum Disorders; and. 
6.Prevention, intervention, and services in the education systemThe Secretary of Education shall direct the Office of Special Education and Rehabilitative Services to— 
(1)implement screening procedures and conduct training on a nationwide Fetal Alcohol Spectrum Disorders surveillance campaign for the educational system in collaboration with the efforts of the National Center on Birth Defects and Developmental Disabilities under section 399H(b) of the Public Health Service Act (as added by this Act); 
(2)introduce curricula previously developed by the National Center on Birth Defects and Developmental Disabilities and the Substance Abuse and Mental Health Services Administration on how to most effectively educate and support children with Fetal Alcohol Spectrum Disorders in both special education and traditional education settings, and investigate incorporating information about the identification, prevention, and treatment of the Disorders into teachers’ credentialing requirements; 
(3)integrate any special techniques on how to deal with Fetal Alcohol Spectrum Disorders children into parent-teacher or parent-administrator interactions, including after-school programs, special school services, and family aid programs; 
(4)collaborate with other Federal agencies to introduce a standardized educational unit within schools’ existing sexual and health education curricula, or create one if needed, on the deleterious effects of prenatal alcohol exposure; and 
(5)organize a peer advisory network of adolescents in schools to discourage the use of alcohol while pregnant or considering getting pregnant. 
7.Prevention, intervention, and services in the justice systemThe Attorney General shall direct the Office of Juvenile Justice and Delinquency Prevention to— 
(1)implement screening procedures and conduct training on a nationwide Fetal Alcohol Spectrum Disorders surveillance campaign for the justice system in collaboration with the efforts of the National Center on Birth Defects and Developmental Disabilities under section 399H(b) of the Public Health Service Act (as added by this Act); 
(2)introduce training curricula, in collaboration with the National Center on Birth Defects and Developmental Disabilities and the Substance Abuse and Mental Health Services Administration, on how to most effectively identify and interact with individuals with Fetal Alcohol Spectrum Disorders in both the juvenile and adult justice systems, and investigate incorporating information about the identification, prevention, and treatment of the disorders into justice professionals’ credentialing requirements; 
(3)promote the tracking of individuals entering the juvenile justice system with at-risk backgrounds that indicates them as high probability for having a Fetal Alcohol Spectrum Disorder, especially those individuals whose mothers have a high record of drinking during pregnancy as reported by the appropriate child protection agency; 
(4)educate judges, attorneys, child advocates, law enforcement officers, prison wardens, alternative incarceration administrators, and incarceration officials on how to treat and support individuals suffering from Fetal Alcohol Spectrum Disorders within the criminal justice system, including— 
(A)programs designed specifically for the identification, treatment, and education of such children; and 
(B)curricula development and credentialing of teachers, administrators, and social workers who implement such programs; 
(5)conduct a study on the inadequacies of how the current system processes children with certain developmental delays and subsequently develop alternative methods of incarceration and treatment that are more effective for youth offenders identified to have a Fetal Alcohol Spectrum Disorder; and 
(6)develop transition programs for individuals with Fetal Alcohol Spectrum Disorders who are released from incarceration. 
8.Miscellaneous provisions 
(a)Authorization of appropriationsSection 399J of the Public Health Service Act (42 U.S.C. 280f–2) is amended by striking the part and all that follows through the period and inserting subsections (h) through (k) of section 399H, $27,000,000 for each of fiscal years 2006 through 2010. 
(b)Repeal of sunsetSection 399K of the Public Health Service Act (42 U.S.C. 280f–3) is repealed. 
 
